[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                July 20, 2009
                                No. 08-16829                  THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                      D. C. Docket No. 06-14042-CR-JEM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ROBERT EARL NETTLES,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (July 20, 2009)

Before CARNES, HULL and FAY, Circuit Judges.

PER CURIAM:

     Robert Earl Nettles, a federal prisoner convicted of a crack cocaine offense,
appeals the district court’s denial of his pro se 18 U.S.C. § 3582(c)(2) motion for

reduction of his sentence. After review, we affirm.1

       Under § 3582(c)(2), a district court may modify an already incarcerated

defendant’s term of imprisonment if the defendant’s sentence was “based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission pursuant to 28 U.S.C. § 994(o).” 18 U.S.C. § 3582(c)(2); see also

U.S.S.G. § 1B1.10(a)(1). However, “[w]here a retroactively applicable guideline

amendment reduces a defendant’s base offense level, but does not alter the

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence.” United States v. Moore, 541 F.3d 1323, 1330

(11th Cir. 2008), cert. denied, 129 S. Ct. 965 (2009), and ___ S. Ct. ___, 2009 WL
301854 (U.S. Mar. 9, 2009) (No. 08-8554); see also U.S.S.G. § 1B1.10(a)(2)(B).

A reduction is not authorized if the amendment does not lower a defendant’s

applicable guidelines range “because of the operation of another guideline or

statutory provision.” U.S.S.G. § 1B1.10 cmt. n.1(A).

       The district court did not err in denying Nettles a § 3582(c)(2) sentence

reduction. Nettles’s § 3582(c)(2) motion was based on Amendment 706 to the



       1
        In a § 3582(c)(2) proceeding, we review de novo the district court’s legal conclusions
regarding the scope of its authority under the Sentencing Guidelines. United States v. Moore,
541 F.3d 1323, 1326 (11th Cir. 2008).

                                                2
Sentencing Guidelines, which reduced most of the base offense levels in U.S.S.G.

§ 2D1.1(c) applicable to crack cocaine offenses. See U.S.S.G. App. C, amends.

706, 713. Nettles concedes that he was sentenced as a career offender. Thus,

Nettles’s offense level was based on U.S.S.G. § 4B1.1, not on U.S.S.G. § 2D1.1(c).

This Court concluded in United States v. Moore that a crack cocaine defendant,

like Nettles, who was sentenced as a career offender under § 4B1.1 is not eligible

for a § 3582(c)(2) sentence reduction based on Amendment 706. See 541 F.3d at

1327-29. Thus, the district court did not have authority to reduce Nettles’s

sentence under § 3582(c)(2).

      AFFIRMED.




                                          3